THE THIRTEENTH COURT OF APPEALS

                                    13-13-00350-CV


                       IN THE INTEREST OF K. J. A. R., A CHILD


                                   On Appeal from the
                     2nd 25th District Court of Lavaca County, Texas
                            Trial Cause No. 12-10-22305-CV


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.



October 24,2013